Citation Nr: 0936167	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-36 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for a seizure disorder with headaches.

2.  Entitlement to service connection for a seizure disorder 
with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.S.




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified at a Board videoconference hearing, 
held by the undersigned, in July 2009.  A copy of the 
transcript has been associated with the record.


FINDINGS OF FACT

1. In an October 1983 decision, the Board denied the 
Veteran's claim for entitlement to service connection for a 
seizure disorder.

2. Evidence received since the October 1983 decision relates 
to unestablished facts necessary to substantiate the claims 
for entitlement to service connection for a seizure disorder.

3.  A seizure disorder was not manifest during service, was 
not manifest within one year of separation, and any current 
seizure disorder is not attributable to service.

CONCLUSIONS OF LAW

1.  The October 1983 Board decision, in which the Board 
denied service connection for a seizure disorder, is final.  
38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the 
Board's October 1983 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).

3.  A seizure disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The instant claims arise from the denial of applications to 
reopen claims for service connection for a seizure disorder.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), The United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the VCAA with regard to new and 
material evidence.  Adequate Kent notice was provided in 
March 2006, and the Board notes that these letters fully 
addressed the Court's Kent directives.  The appellant's claim 
for new and material evidence is nevertheless being granted 
to the extent that it is being reopened.  As such, any 
deficiencies with regard to Kent are harmless and non-
prejudicial.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
March 2006, prior to the initial adjudication of his claim, 
informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  While the Veteran's representative indicated 
during the July 2009 Board hearing that the Veteran's health 
record during his employment with the fire department in 
Cleveland may be incomplete, those records have been 
associated with the claims file.  In any case, the Veteran 
was afforded an additional 30-day window to submit any 
further documents from his previous employer, and he has not 
done so.    

"[T]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the Veteran's cooperation in obtaining private medical 
records, which VA cannot obtain without his permission, VA 
has no further obligations regarding these records.  Thus, 
the Board finds that no additional evidence, which may aid 
the Veteran's claims or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the whether the 
Veteran had a current diagnosis of a seizure disorder, and if 
so, to determine the etiology thereof, in November 2006.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The VA opinion obtained in this case is 
adequate, as it is predicated on a reading of pertinent 
medical records and provided findings relevant to the 
applicable rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issue on appeal has been met.  
See 38 C.F.R. § 3.159(c) (4) (2008).  The VA examination 
report is thorough and supported by the record.  The 
examination noted above is therefore adequate upon which to 
base a decision.    

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

In October 1983, the Board denied service connection for a 
seizure disorder.  The October 1983 Board decision is final.  
See 38 U.S.C.A. § 7104(b) (2008).  The basis for the denial 
was that the evidence of record did not show that a seizure 
disorder existed prior to July 1980, more than two years 
after discharge from active duty, and beyond the one-year 
presumptive period.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).  The Court has 
held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  See Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  
The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  See Justus 
v. Principi, 3 Vet. App. at 512.

Evidence of record at the time of the Board decision, in 
October 1983, included service treatment records, VA 
outpatient treatment reports, a VA examination and an 
addendum, and private treatment reports.

Since the prior, final denial, new evidence has been added to 
his claims file.   The Veteran's file now contains an 
additional VA examination conducted in November 2006, an MRI 
conducted the same month, medical records from NASA Glen and 
other private providers, and private nexus opinions dated 
November 2005 and March 2006.  While private treatment 
records, as well as the VA examination and MRI, do not 
establish a diagnosis of a seizure disorder within one year 
following the Veteran's period of active service, the private 
opinions of November 2005 and March 2006 stated that an in-
service accident could have been the cause of his epilepsy.  
The provider stated that seizures can occur at any time after 
such an event, and that the onset and recurrence of seizures 
are unpredictable, with the Veteran's first seizure reported 
in July 1980.

The Board finds that these reports are material as to the 
issue on appeal, in that by itself or when considered with 
previous evidence of record, they are neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  That 
is, the new evidence shows that the Veteran had a seizure 
disorder which may have had its onset during his period of 
active service or within one year thereafter.  Furthermore, 
this evidence, when considered with the evidence already 
associated with the claims folder, raises a reasonable 
possibility of substantiating the claim.  Therefore, new and 
material evidence has been received since the Board's October 
1983 decision, and the Veteran's claim for entitlement to 
service connection is reopened.  See 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156 (2008).

III. Service Connection

In this case, the Veteran claimed that he has a seizure 
disorder as a result of an in-service head injury.  According 
to his service treatment records, he was seen around midnight 
on July 18, 1974, after falling from a truck and striking his 
head.  There was no loss of consciousness or convulsions.  He 
was somewhat lethargic, seemingly well-oriented with a 
laceration to the occipital region of the head.  The physical 
examination was otherwise within normal limits.  The skull x-
ray was found to be unremarkable and there was seemingly no 
neurological deficit secondary to his fall.  He was 
discharged on the 19th of July with the diagnosis of head 
laceration and contusion.  

An August 1974 general examination noted that there were 
normal neurological findings.  In January 1975, the Veteran 
reported to sick call in an emotional state, and he stated 
that he was depressed because of being lonely.  A March 1976 
flight physical demonstrated normal neurological findings.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a seizure disorder becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  The most probative evidence of record establishes 
that the first post-service evidence of seizures occurred in 
1980 (see private medical reports, September 1980), 
approximately 3 years after separation.  Therefore, the 
presumption does not apply in this case.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been 
diagnosed with epilepsy.  See private medical opinion, March 
2006.  Thus, element (1) of Hickson has been satisfied, in 
that the Veteran has demonstrated that he has a current 
diagnosis of a seizure disorder.

Regarding an in-service diagnosis for a seizure disorder, the 
Veteran's service treatment records are silent as to any 
complaints, diagnosis, or treatment for any neurological 
disorder.  His separation examination noted that the 
Veteran's neurological testing was "Normal."  See Standard 
Form 89, July 28, 1977.

Post-service, the Veteran was admitted to the emergency room 
in July 1980 following a number of seizures.  The Board notes 
that a brain scan conducted in July 1980 revealed a localized 
circular area of slightly increased uptake in the left 
frontal region on the anterior view.  The medical report 
noted that the diagnosis was either a seizure disorder 
exacerbated by a current viral illness or viral meningeal 
encephalitis.  See private reports, July 8, 1980; July 10, 
1980; July 16, 1980.

An April 1981 VA neuropsychiatric examiner diagnosed the 
Veteran with residuals of a head injury, with post-concussion 
headaches and probably traumatic seizures.  The examiner went 
on to state that there was a reasonable medical probability 
that the Veteran's seizures were a result of the head injury 
sustained during his period of active service.  See VA 
examination report, April 30, 1981.

In September 1981, the Veteran was diagnosed with a seizure 
disorder.  However, an etiological opinion was not provided.  
It is also noteworthy that the Veteran had a normal EEG while 
on Dilantin.  See private report, September 21, 1981.

A January 1991 medical report noted that the Veteran did not 
suffer from seizures from 1981 to 1984, when he had 
additional seizures in January of that year related to non-
compliance with medication.  The Veteran did not have another 
seizure until 1987, when he reported episodes of tongue 
biting.  It was noted that CAT scans of the brain had been 
normal, as were those performed in 1981 and 1984.  

The Veteran's record also contains opinions from a private 
provider, dated November 2005 and March 2006, in which his 
physician diagnosed the Veteran with epilepsy, and noted that 
an in-service accident could have been the cause of his 
disorder.  The November 2005 opinion noted that it was based 
on the Veteran's own history.  The provider went on to note 
in March 2006 that seizures can occur at any time after an 
event like that, and that the onset and recurrence of 
seizures are unpredictable.

Following the receipt of these opinions, the RO requested a 
VA examiner's opinion as to whether the Veteran had a current 
diagnosis of a seizure disorder, and, if so, whether the 
disorder was the result of the Veteran's period of active 
service, to include his in-service fall.  A VA examination 
was conducted in November 2006.  The examiner noted a review 
of the Veteran's medical record, and provided an in-depth 
overview of the Veteran's service treatment records.  The 
Veteran's in-service occipital injury was noted, as were the 
lack of convulsions, no loss of consciousness, and negative 
skull x-rays.  It was noted that the Veteran suffered a 
generalized tonic clonic seizure at his place of employment 
in July 1980, and that he was found to be febrile upon 
admittance to Southwest General Hospital.  The examiner 
further noted that the Veteran began taking anti-epileptic 
medication at that time.  

Per the examiner, a generalized seizure was noted in 1984, 
with other episodes occurring in 1987 and 1996.  In 1991, the 
Veteran was evaluated by a private neurologist, and his anti-
seizure medication was discontinued.  In 1996, he was 
diagnosed with paranoid schizophrenia and was placed on 
Abilify.  At the time of the November 2006 examination, the 
Veteran was still taking that medication, and he had not 
suffered from a seizure since it was prescribed in 1996.  

The examiner stated that the generalized seizure which 
occurred in 1980 had the features of a febrile seizure, and 
an episode of that scale had not occurred since that time.  
He further noted that the Veteran's in-service injury was a 
minor head injury that produced no contusion of the brain 
(traces of which would still be evident on an MRI, which was 
negative).  He further stated that there were no symptoms of 
a severe head injury in service, to include loss of 
consciousness, nausea, vomiting, seizures, amnesia, or 
neurological defects.  The examiner noted that the Veteran's 
current MRI was normal, and that seizures subsequent to July 
1980 were found to be manifestations of paranoid 
schizophrenia.  Ultimately, the examiner opined that the 
Veteran's 1980 seizure, or the episodes that followed, were 
not caused by, or a result of, the minor head injury that 
occurred in 1974.  The Veteran was diagnosed with a remote 
scalp laceration and paranoid schizophrenia.  A seizure 
disorder, to include epilepsy, was not diagnosed.

When facing conflicting medical opinions, the Board must 
weigh the credibility and probative value of each opinion, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board attaches limited probative value to 
the private medical opinions of November 2005 and March 2006, 
as well as the VA opinion of April 1981.  In Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court indicated the 
Board may not disregard a favorable medical opinion solely on 
the rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court held that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, the 
Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file. 

The Board finds that the November 2005 and March 2006 private 
opinions, which stated that the Veteran has a current 
diagnosis of epilepsy which was caused by his fall in 
service, as well as the April 1981 VA opinion, are 
insufficient to provide a credible nexus to the Veteran's in-
service accident.  The Board acknowledges that assigning 
lower probative value based on history provided by the 
Veteran is contrary to Kowalski.  Instead, the Board looks to 
the equivocal nature of each opinion, which note that the 
Veteran's seizure disorder could have been caused by an in-
service accident [emphasis added].  

The private physician did not discuss any prior findings in 
detail or provide any specific discussion of the medical 
principles involved when formulating his opinion.  
Significantly, the Veteran's physician failed to discuss the 
nature of his prior accident, the nature of his prior 
seizures, and pointed to no specific facts in this case to 
support his conclusion, save for the date of the original 
seizure in July 1980.      

Further, the Veteran's April 1981 VA examination, in which 
the examiner noted that there was a reasonable medical 
probability that the seizures were the result of an in-
service head injury [emphasis added], is another opinion 
which is ultimately equivocal in nature and not supported by 
any medical rationale.  Instead, the examiner merely provided 
a recitation of the record and the findings of a neurological 
examination, which was normal.

The Board attaches the most probative value to the VA opinion 
dated in November 2006.  In contrast to the three opinions 
discussed above, the November 2006 VA opinion was well-
reasoned, detailed, consistent with other evidence of record, 
included prior medical reports (to include an in-depth 
discussion of the service treatment records), and included a 
review of the claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  The 
VA examiner discussed pertinent medical findings, to include 
a history of prescribed medication and imaging tests, and 
described his opinion in detail.  The opinion was consistent 
with the documentary record which showed a diagnosis of 
schizoid personality disorder, as well as the absence of any 
seizures or episodes since treatment for schizoid personality 
disorder commenced.  The examiner provided a detailed 
analysis of the Veteran's seizure episodes, discussed the 
findings of a current MRI, and noted the lack of in-service 
warning signs for a severe head injury.  As such, the 
examiner provided evidence contained within the Veteran's 
record to support his rationale, and he also explained his 
rationale in detail which led to his negative opinion.

During the Veteran's July 2009 Board hearing, he testified 
that he fell off of a moving truck in service and landed on 
his head traveling 40 miles per hour.  He noted that the 
injury was so severe that he required sutures.  He stated 
that he blacked out shortly after the head injury on more 
than one occasion, but that he did not report to sick call.  
He stated that these events began in 1977, and that he would 
experience "trance-like" episodes.  The Veteran further 
testified that he no longer received treatment for a seizure 
disorder, that he was diagnosed with schizophrenia and did 
currently receive treatment for that disorder, and that his 
last seizure occurred 10 or more years prior.  See hearing 
transcript, pp. 4,5, 10-13.

As to the Veteran's assertions that his claimed disorder is 
causally related to his in-service accident, the Federal 
Circuit held that lay evidence is one type of evidence that 
must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Here, the Board does not find that the Veteran competent to 
determine the etiology of his seizure disorder.  While the 
Veteran is competent to report the details of an in-service 
accident, the Veteran has not been shown to be competent to 
link his claimed disorder to that incident.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, although the statements 
of the Veteran offered in support of his claim have been 
given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between his claimed disorder and 
either his period of service, or to in-service accident.

Based on the foregoing, the Board finds that the most 
probative evidence of record establishes that the Veteran's 
seizures, or "episodes," were not the result of an in-
service accident, and these episodes did not have their onset 
until more than two years after the Veteran separated from 
service and are unrelated thereto.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the 
Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.  
While positive nexus opinions are contained within the 
record, the November 2006 VA medical opinion is afforded more 
probative weight that the conflicting private medical 
opinions of record, as well as the 1981 VA examination.  And, 
as noted above, the Veteran has not been shown competent to 
provide an etiological opinion in this case.  See Espiritu.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that the Veteran's seizure disorder did 
not result from an accident during his period of active 
service.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  The 
preponderance is against the Veteran's claim, and therefore 
his claim for service connection must be denied.


ORDER

The application to reopen a claim of entitlement to service 
connection for a seizure disorder with headaches is granted.

Entitlement to service connection for a seizure disorder with 
headaches is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


